Gilchrist, C. J.
The brief statement is substantially a plea of property in the defendants. If this had been pleaded, the plaintiffs would have replied property in themselves, the issue on which would have thrown the burden of proof on the plaintiffs. Or the brief statement may be considered as merely a denial that the plaintiffs owned the articles, and this the plaintiffs would be bound to prove. The affirmative is therefore with them. Belknap v. Wendell, 1 Foster’s Rep. 175.
The articles belonged to the Massabesick Company, in the service of the city. The number of members was limited by the firewards,-but they were not appointed according to section 9 of chapter 111 of the Revised Statutes. Still the persons acting as members owned the property, whether they were or were not a legally constituted company. All the members excepting the plaintiff, and one or two others, appointed the defendants a committee to remove the articles, which was accordingly done. New members of the company were then appointed, some of them in pursuance of *223the statute. This, however, did not change the property in the articles. The defendants were in possession of them, and certainly the plaintiffs had no superior title that would authorize them to take the articles out of the possession of the defendants.

Judgment on the verdict,